Citation Nr: 0002144	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  96-05 339	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sinus bradycardia.  

2.  Entitlement to service connection for hyperlipidemia.  

3.  Entitlement to service connection for a disability 
manifested by elevated liver function test results.  

4.  Entitlement to an increased (compensable) rating for 
right knee patellofemoral syndrome.  

5.  Entitlement to an increased (compensable) rating for left 
knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from July 1978 to April 1981, 
and from May 1986 to September 1994.  He also had a period of 
active duty for training from January 1984 to June 1984.  

This appeal arises from a May 1995 rating decision which, 
among other things, denied service connection for a cardiac 
disorder, hyperlipidemia, and a disability manifested by 
abnormal liver function test results.  The rating decision 
awarded service connection and assigned a noncompensable 
rating for right knee patellofemoral syndrome, and awarded 
service connection and assigned a separate, noncompensable 
rating for left knee patellofemoral syndrome.  However, a 10 
percent rating was assigned pursuant to the provisions of 
38 C.F.R. § 3.324 based on multiple noncompensable service 
connected disorders.  In November 1998, the Board of 
Veterans' Appeals (Board) remanded this case to the RO to 
accord the veteran a hearing before a member of the Board at 
the RO.  The undersigned Board member conducted that hearing 
in November 1999.  A transcript of the hearing is included in 
the claims folder.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has sinus bradycardia.  

2.  The veteran's right knee patellofemoral syndrome is 
manifested by complaints of pain and clinical findings of no 
more than slight limitation of motion; ankylosis, subluxation 
or lateral instability are not shown.  

3.  The veteran's left knee patellofemoral syndrome is 
manifested by complaints of pain and clinical findings of no 
more than slight limitation of motion; ankylosis, subluxation 
or lateral instability are not shown.  


CONCLUSIONS OF LAW

1.  The claim for service connection for sinus bradycardia is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  A 10 percent rating for the veteran's right knee 
patellofemoral syndrome is warranted.  38 U.S.C.A. §§ 1155 
and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, and 
4.71(a), Codes 5257, 5260, and 5261 (1999).  

3.  A 10 percent rating for the veteran's left knee 
patellofemoral syndrome is warranted.  38 U.S.C.A. §§ 1155 
and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, and 
4.71(a), Codes 5257, 5260, and 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service clinical records prior to August 1989 reveal no 
clinical documentation of cardiac pathology.  The service 
medical records include an August 1989 medical note, in which 
the veteran reported that he had spit out light red-colored 
blood 4 or 5 times after taking part in heavy, strenuous, 
physical activity with his unit.  He denied dizziness, 
trauma, nausea, or vomiting.  He complained of muscle pain in 
his chest, at the center of the sternum, along with nasal 
congestion, following a strenuous workout.  The assessment 
was possible muscle strain with sinusitis following an 
obstacle course run.  In a followup report in August 1989, 
the examiner noted that the veteran had had no complaints or 
blood in his sputum since his previous evaluation.  He denied 
chest wall tenderness, and the assessment was that the 
previous condition had resolved.  An x-ray evaluation of the 
veteran's chest in September 1993 was negative for 
abnormalities.  However, electrocardiograms (EKGs) in 
September 1993 were abnormal, and showed marked sinus 
bradycardia with first degree atrioventricular block.  On 
separation examination in October 1993, the veteran denied a 
history of pain or pressure in the chest, palpitation or 
pounding heart, and heart trouble.  In November 1993, he 
complained of congestion in his chest and sinuses.  The 
assessment was sinusitis.  A December 1993 medical board 
report indicated that the veteran had been assigned light 
duty on four occasions, each lasting four months, in 
connection with bilateral patellofemoral syndrome.  In a June 
1994 report, a military physical evaluation board concluded 
that the veteran was unfit for duty due to chronic bilateral 
patellofemoral syndrome.  

On VA orthopedic examination in March 1995, the veteran 
complained that he had bilateral knee pain after sitting or 
running.  His knees swelled after exertion, it was difficult 
for him to climb stairs, and prolonged standing was painful.  
His knees sometimes buckle and give out, but he does not fall 
to the ground.  On clinical evaluation, his knees were not 
tender or swollen.  Both knees showed extension to 180 
degrees and flexion to 100 degrees.  (It appears that the 
examiner referred to the fully extended position of the knee 
as 180 degrees instead of the zero degree position.)  There 
was no knee laxity in either knee, but the veteran's gait was 
weakened due to knee pain.  The diagnoses were bilateral knee 
strain, chronic patellofemoral syndrome, and weakened gait 
due to pain.  

On a separate VA examination in March 1995, the examiner 
noted that the veteran had no reported symptoms of heart 
disease.  A recent EKG was normal and his pulse was 72 at 
rest.  

At an RO hearing in March 1996, the veteran testified that he 
first learned of his sinus bradycardia following an EKG 
performed in service, but he had not received medical 
treatment for sinus bradycardia since service.  He indicated 
that his knees were swollen, and he could not perform certain 
physical activities.  He had lost three days from work when 
knee pain prevented him from driving.  He indicated that, 
when he feels his knee pain becoming more severe at work, he 
attempts to relax until the pain subsides.  He was issued 
knee braces at Bayley Seton Hospital, and he wears them once 
every three to four months.  He stated that he can only walk 
approximately two blocks before knee pain begins to bother 
him.  

On VA examination of the veteran's knees in April 1997, both 
knees were globally tender, and there was no evidence of 
swelling.  Patellar motion was decreased in both knees, 
extension was zero degrees bilaterally, and flexion was 
limited, due to pain, to 95 degrees.  There was no evidence 
of ligamentous laxity in the knees.  The examiner's 
impression was bilateral patellofemoral syndrome of both 
knees, with mild decreased range of motion.  X-ray study of 
the knees revealed some hypertrophy of the tibial spines 
bilaterally.  Otherwise, the knee joints were well 
maintained, without significant degenerative change.  The 
soft tissues were unremarkable.  The impression was mild 
tibial spine hypertrophy bilaterally.  

The veteran was accorded a hearing at the RO before the 
undersigned member of the Board in November 1999.  At the 
time of the hearing, the veteran submitted additional records 
of private medical treatment with a signed waiver of initial 
review of the additional evidence by the RO.  The records 
submitted included a discharge summary from Rancocas 
Hospital, dated in April 1997.  During the veteran's 
hospitalization at Rancocas Hospital for a disorder not at 
issue in this appeal, his heart rhythm was regular, and there 
was an ejection murmur at the left sternal border.  Records 
of medical treatment of the veteran by Michael L. Levinson, 
M.D., dating from September 1998 to June 1999, include 
September 1998, January 1999, and June 1999 progress reports 
indicating that the veteran's chest was clear, and that 
cardiac examination revealed no murmurs, gallops, or rubs.  A 
June 1999 medical note reported that the veteran complained 
of aches in his left chest.  He had had an x-ray study 
performed several months earlier, and he reported that he was 
going to have another x-ray study performed to ensure that 
everything was all right.  (However, no report of a 
subsequent chest x-ray study has been associated with the 
claims folder.)  

At the hearing at the RO in November 1999 before the 
undersigned member of the Board, the veteran testified that 
he was unable to complete an obstacle course in 1986 because 
of an episode of dizziness and spitting up blood.  After a 
medical examination, he was placed on light duty for 45 days.  
He was admitted to the hospital in 1997 and 1998 after 
experiencing a blackout while driving to work.  He indicated 
that he was unable to breathe, and he was told by a physician 
that one of his lungs had collapsed and that he had asthma.  
He acknowledged that he was not told that he had a cardiac 
disability during his post-service hospitalizations.  
However, he testified that sinus bradycardia was diagnosed on 
his military separation examination.  He stated that damp, 
cold weather increases the severity of his bilateral knee 
pain.  Sometimes he can walk no more than one block.  He 
explained that he has difficulty climbing steps.  The pain in 
his knees does not radiate to other parts of his body.  He 
indicated that he had not been treated for problems relating 
to his knees since his VA examination in April 1997.  He 
tried to walk regularly and attempted to avoid over-exertion.  

Analysis

Service Connection for Sinus Bradycardia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  If a veteran had 90 days or more of 
wartime service or following peacetime service on or after 
January 1, 1947 and cardiovascular-renal disease is 
manifested to a compensable degree within one year following 
discharge from service, it will be considered to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, and 
1137 (West 1991); 38 C.F.R. §§ 3.307 and 3.309 (1999).  

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  If he has not 
presented evidence of a well-grounded claim, his appeal must 
fail as to that claim, and there is no duty to assist him 
further in the development of his claim because such 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has also held 
that laypersons are not competent to provide medical 
opinions.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In this case, EKGs performed in September 1993, while the 
veteran was in service, were abnormal, and showed marked 
sinus bradycardia with first degree atrioventricular block.  
This satisfies the element of Caluza which requires lay or 
medical evidence of the presence of cardiac symptoms in 
service.  However, what is missing is a current medical 
diagnosis of sinus bradycardia and medical evidence showing a 
nexus between current sinus bradycardia and service.  The 
March 1995 examination indicated that the veteran had no 
reported symptoms of heart disease, and a normal EKG.  As 
sinus bradycardia was reported in service in connection with 
an abnormal EKG, and a post-service EKG report was normal, 
with no report of sinus bradycardia, the Board concludes that 
there is no competent medical evidence that the veteran 
currently has sinus bradycardia.  The veteran's complaint of 
aches in his left chest, which was reported in a June 1999 
medical note, has been noted but, as a layperson he is not 
competent to provide medical opinions.  Layno, 6 Vet. App. at 
470.  Absent evidence of current sinus bradycardia, the claim 
of service connection for sinus bradycardia is not well-
grounded.  Since the veteran has not presented a well-
grounded claim of service connection for sinus bradycardia, 
the claim must be denied.  



An Increased (Compensable) Rating for Right Knee 
Patellofemoral
Syndrome and an Increased (Compensable) Rating
for Left Knee Patellofemoral Syndrome

The Board finds that the veteran's claims for separate, 
increased (compensable) ratings for right knee patellofemoral 
syndrome and for left knee patellofemoral syndrome are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Court has held that, when a veteran claims a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Court has also stated that, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The veteran's service connected right knee patellofemoral 
syndrome and left knee patellofemoral syndrome have been 
rated noncompensably disabling under Diagnostic Code 5257.  
Under Diagnostic Code 5257, when there is slight recurrent 
subluxation or lateral instability of the knee, a 10 percent 
rating is assigned.  Moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent 
disabling.  38 C.F.R. § 4.71(a), Diagnostic Code 5257 (1999).  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable rating.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  Flexion limited to 30 
degrees is rated 20 percent disabling.  When flexion is 
limited to 15 degrees, a 30 percent rating is assigned.  
38 C.F.R. § 4.71(a), Diagnostic Code 5260 (1999).  

Limitation of extension of the leg to 5 degrees warrants a 
noncompensable rating.  A 10 percent rating requires that 
extension be limited to 10 degrees.  Extension limited to 15 
degrees is rated 20 percent disabling.  When extension is 
limited to 20 degrees, a 30 percent rating is assigned.  
38 C.F.R. § 4.71(a), Diagnostic Code 5261 (1999).  

On VA examination in April 1997, the examiner specifically 
noted that there was no evidence of ligamentous laxity in the 
knees, and there is no reported clinical findings of 
recurrent subluxation or lateral instability to warrant a 
compensable rating for either knee under Diagnostic Code 
5257.  

A full range of motion of the knee is zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).  Here, in both knees, extension was zero degrees 
and flexion was limited to 95 degrees bilaterally.  There is 
global tenderness in both knees and the veteran complains of 
pain.  The examiner characterized the degree of limitation of 
motion in the veteran's knees as mild.  The Board concludes 
that the evidence supports the grant of separate 10 percent 
ratings for right knee patellofemoral syndrome and left knee 
patellofemoral syndrome.  Consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), in conjunction with the 
evidence provides the basis for these 10 percent ratings.  
Tenderness, pain on motion, and mild limitation of motion, 
while meeting the requirements for 10 percent ratings, do not 
equate to moderate knee disability and do not equate to the 
degree of limitation of flexion or extension required for 20 
percent ratings under Diagnostic Codes 5260 or 5261.  As 
such, a 10 percent rating, but no more, is warranted for each 
knee disorder.  


ORDER

Service connection for sinus bradycardia is denied.  

A 10 percent rating for right knee patellofemoral syndrome is 
granted, subject to the regulations governing the payment of 
monetary awards.  

A 10 percent rating for left knee patellofemoral syndrome is 
granted, subject to the regulations governing the payment of 
monetary awards.  



REMAND

With regard to the claim of service connection for 
hyperlipidemia, the service medical records include a 
November 1991 medical note, which indicated that the veteran 
needed to be placed on a low cholesterol diet.  The 
provisional diagnosis was mild hyperlipidemia.  The veteran 
was discharged from service as unfit for duty due to chronic 
bilateral patellofemoral syndrome, and VA examinations of 
record do not include clinical findings as to the veteran's 
lipid levels.  Therefore, it is unclear whether the single 
occasion in service when hyperlipidemia was provisionally 
diagnosed demonstrates that the veteran has hyperlipidemia as 
a chronic, current disability.  Since hyperlipidemia was 
diagnosed in service and may be currently present, the Board 
concludes that the claim of service connection for 
hyperlipidemia may be well-grounded, and a remand is 
necessary to determine whether he currently has 
hyperlipidemia.  

With regard to the claim of service connection for a 
disability manifested by elevated liver function test 
results, the veteran has testified that he became aware that 
he had a liver disability following blood tests in service 
which yielded abnormal results.  The service medical records 
include a November 1988 medical report which noted that the 
veteran was being referred for laboratory tests in connection 
with abnormal test results after he donated blood.  His blood 
was screened and the serum glutamic pyruvic transaminase 
(SGPT) level was 100.  A subsequent evaluation was normal.  
In June 1990, he was referred to sick call due to abnormal 
alamine transaminase levels following a blood donation 
several weeks earlier.  The examiner noted that the veteran 
was healthy, and there was no memory or record of hepatitis 
or other symptoms referable to his liver.  

On VA examination in March 1995, the examiner indicated that 
references in the record to "abnormal blood tests" referred 
to an unexplained mild elevation of the SGPT level.  Serum 
glutamic oxalo-acetic transaminase (SGOT) and alkaline 
phosphatase levels were normal.  The veteran had no history 
of liver disease and evaluation of the slightly raised SGPT 
level in service showed that hepatitis "B" and "A" 
serologies were negative for abnormalities.  Hepatitis "C" 
antibody testing was negative.  The SGPT level was slightly 
elevated.  The examiner noted that the veteran's liver was 
normal in size, and concluded that chronic viral hepatitis 
was not found on examination.  The diagnosis included an 
unexplained mild increase in the transaminase level.  At the 
hearing at the RO in November 1999 before the undersigned 
member of the Board, the veteran testified that, after he 
attempted to donate blood in service, he was told that he had 
an abnormal liver, and should never donate blood.  

Given the foregoing, it is undisputed that the veteran was 
evaluated for liver disease both during and since service, 
clinical findings described as abnormal blood test results 
were noted in service, and findings described as unexplained 
mild elevations of the SGPT level were noted after service.  
However, it is unclear whether the veteran either currently 
has liver disease which began in service or whether the 
abnormal blood test results shown during service and 
unexplained elevation of the SGPT level shown since service 
are manifestations of another identifiable disability which 
began in service.  Therefore, the Board concludes that the 
claim for service connection for a disability manifested by 
elevated liver function test results is potentially well-
grounded, and a remand is required to establish the existence 
and etiology of any liver-related disability.  

Accordingly, the claims of service connection for 
hyperlipidemia and for a disability manifested by elevated 
liver function test results are REMANDED for the following:

1.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who have treated him for hyperlipidemia 
and for a disability manifested by 
elevated liver function test results 
since his VA examination in March 1995.  
Where necessary, the veteran should be 
requested to sign and submit the 
appropriate forms giving his consent for 
the release to VA of all records of any 
such treatment listed by the veteran.  
All records obtained must be associated 
with the claims folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA examination to 
determine the existence and etiology of 
hyperlipidemia and a disability 
manifested by abnormal liver function 
test results.  All clinical findings 
should be reported in detail.  The 
examiner must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  With regard to 
hyperlipidemia, the examiner should opine 
as to whether the veteran currently has 
hyperlipidemia and whether it is at least 
as likely as not that it is related to a 
provisional diagnosis of hyperlipidemia 
reported in service.  With regard to a 
disability manifested by abnormal liver 
function test results, the examiner 
should opine as to the following 
questions:  

(a) Does the veteran currently have 
a liver disease or other 
identifiable disorder of the liver?  
(b) If a liver disease or other 
disorder of the liver is present, is 
it at least as likely as not that 
such disease or disorder had its 
onset during service and was 
manifested by the abnormal blood 
test results reported in service?  
(c) If the answers to both of the 
above questions are in the negative, 
the examiner should explain whether 
any abnormal liver function tests 
are merely laboratory findings and 
not diagnostic of any disease or 
disorder.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  

4.  The RO should then review the claims 
for service connection for hyperlipidemia 
and for a disability manifested by 
elevated liver function test results to 
determine whether they may be granted.  
If either claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 



